The Bologna Process and student mobility (short presentation)
The next item is the report by Doris Pack, on behalf of the Committee on Culture and Education, on the Bologna Process and student mobility.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, I do hope the fact that we are once again meeting in camera this evening does not imply anything about our basic attitude to education.
The Bologna Process is truly the most radical reform of higher education in recent years. The flow of knowledge should surely not stop at national boundaries any more in this day and age. This is why it is also essentially gratifying that the Member States and the universities are prepared to work together on this matter, regardless of the subsidiarity principle they always prize so highly. I welcome that, but I also note that all the parliaments have been bypassed in this matter. The European Parliament was not contacted, nor were any of the 46 national parliaments.
The galling thing is that we Members of Parliament are constantly being asked out there about this Bologna Process. If anything goes wrong, the finger is pointed at us, yet we have nothing at all to do with it; not even the Commission has had anything to do with it. I am glad to say that the Commission is now on board and is helping to get this Bologna Process off the ground in the framework of our educational programmes with which you will be familiar. In short, the labour pains were difficult, and they are not yet over. It would have been wise to involve the parliaments.
By 2010 we want to create a European area of higher education. That goes without saying. Students must have a broad spectrum of choice, a wide range of high-quality courses. To this end, the Bologna Process envisages three priority areas for action: the introduction of the three-cycle system of bachelor's degrees, master's degrees and doctorates, quality assurance and recognition of qualifications and periods of study.
Student mobility and high-quality education are supposed to be among the top priorities of the Bologna Process, but the process itself, and particularly the rushed introduction of bachelor's courses, has resulted - as we have learned from our hearings - that fewer students dare to spend any study time abroad during their bachelor's courses because these courses have been overladen with far too much learning material. Five years of university study cannot suddenly be packed into a three-year bachelor's degree course. That is what has been done in some cases. Then it emerges that students cannot get away at all, that studying abroad is out of the question. That is a pity. Erasmus is such a great programme, and the opportunities it offers, plus all other opportunities to go abroad, ought to be taken. In fact, a course involving mobility really ought to be made compulsory.
In my view, the credit system is not working. It is not right that three credits should be awarded for a particular module in one country while another country awards only one. There must be a European framework within which everyone is treated equally. This is an area where more work is needed. I believe the theory is good, but it is not being applied particularly well.
We should also ensure that universities do everything in their power to take advantage of funding opportunities in order to make it easier for students to exercise their mobility if they wish to do so. For many universities, this will mean coming out of their ivory towers and linking up with the business community. How many large companies would consider it an honour to sponsor a doctorate or master's course? If it meant that a master's course had to bear the name of Mercedes or Sony or some other corporate brand, so be it! The point is that the sponsorship money would help students. It is not a matter of selling anyone the right to stipulate the content of the curriculum but of locating sources of funding that really do enable anyone who is interested to study abroad. If we make progress towards the achievement of these goals with the aid of the Commission, we shall all be well content.
Member of the Commission. - Mr President, I especially want to thank Doris Pack again. She is one of the founding mothers of the lifelong learning programmes, which are very popular programmes for student mobility. This report on the Bologna Process and student mobility is a very concrete contribution towards even better and even more mobility.
As we all know, the Bologna Process is well advanced and will soon have existed for a decade, having become continent-wide. It started because we had already had a mobility scheme, called Erasmus, since 1987, and most of its instruments became part of the Bologna Process. The two are mutually supportive and make a very important policy contribution. It is not just mobility for mobility's sake, but for modernisation and openness and the internationalisation of our universities. The report provides a very comprehensive overview of what further actions are needed in this field.
Your conclusions are in line with the findings and recommendations of the special group I invited to work with the Commission, which was the high level expert forum led by former Minister Maria João Rodrigues, who reported to me in June this year. Both reports suggested we need substantial and concerted action to increase student mobility and, if I may add, mobility of young people in general: pupils; young people in training; young artists; and young entrepreneurs. I would like to see a mobility period introduced into all degree programmes to encourage students to go abroad, and for mobility to be seen as the standard rather than as a special case.
I agree with you that the Bologna reforms should be used to open up our higher education systems, and not become new obstacles to mobility. Your ideas on flexible formats for courses in some study areas would be compatible with the Bologna rules and deserve to be explored. I also agree that we should invest better and more, which means more effectively, in the mobility of our citizens. We need to combine public, private, national and European funds.
I welcome the suggestion that 'strengthening the financial envelope provided for the programmes in the field of education and notably for Erasmus grants could be considered.' That would be very beneficial not only for education but also, for example, for citizenship - to feel like Europeans in Europe, and to have access and opportunity and a real experience of Europe.
I am sure that Parliament will take its responsibility in full in this respect. Once again I offer my congratulations and thanks and recommend adoption of this report to the House.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (RO) I welcome this report and the sound recommendations it contains regarding the effective implementation of the Bologna objectives and the creation of a European space for higher education by 2010. This year, it is important to analyse existing obstacles as well as the opportunities for strengthening this process in the future, after 2010.
I would like to emphasise two of the many proposals in the report, due to their major importance. First of all, greater effort should be made to harmonise national education systems, to complete mutual recognition of qualifications and the equivalence of degrees. I believe that persisting diferences in this field constitute the main obstacle to the equal treatment of students. .
Secondly, I would like to draw the attention of all European institutions to the fact that mobility is still something inaccessible to many students, researchers and teaching staff, particularly those from new Member States, due to insufficient grants. Consequently, the appropriate funding of projects in the new Member States is a priority. Only in this way can the objective of European mobility be accomplished in a coherent and balanced manner..
in writing. - (RO) Young people, especially students, are a priority in my political agenda, and I can only welcome the adoption of Mrs. Pack's report on the Bologna process and the mobility of youth.
I believe that the principle of reciprocity in the exchange of students and scholarships, as well as the setting up of a European framework for the quality and recognition of degrees, must remain two priority aspects of this policy, all the more so as a reduced level of mobility of students towards the new Member States has been noticed.
The exchange of good practice between the Member States is a highly effective way of improving the European mobility framework; therefore, it needs to be constantly supported and extended. The social side of this report, shown in its concern for young people coming from disadvantaged environments, is commendable.
Other considerations aside, we must promote quality and excellence, both among students and among teaching staff, and this can only be done with constant support, both in terms of politics and of investment, for mobility within the education system; this support should be both national and European.
in writing. - (RO) I would like to tackle the social dimension of mobility, which is extremely important: it provides young people with an extremely rich experience in terms of academic, cultural and social diversity, and this is why I would like to congratulate Mrs. Pack on this report.
As a Romanian MEP, I proposed the amendment that students from all Member States should receive a single European student card. I believe that the single card will encourage the mobility of young people throughout Europe, which will lead to the exchange of ideas and implicitly to a change of mentalities, to opening up towards other cultures, stimulating creativity and the capacity for innovation.
From my point of view, this measure is perfectly in line with both the objectives of the European Year of Intercultural Dialogue, 2008, and with the objectives of the European Year of Creativity and Innovation, 2009.